June 10, 2005


Ms. Laura Rowe
Hicks Thomas & Lilienstern, LLP
700 Louisiana, Suite 2000
Houston, TX 77002


Ms. Jennifer Bruch Hogan
Hogan & Hogan, L.L.P.
700 Louisiana Street, Suite 4200
Houston, TX 77002-1635
Ms. Jean C. Frizzell
Gibbs & Bruns, L.L.P.
1100 Louisiana, Suite 5300
Houston, TX 77002

RE:   Case Number:  02-0758
      Court of Appeals Number:  01-98-01429-CV
      Trial Court Number:  9554786

Style:      R.R. STREET & CO., INC.
      v.
      PILGRIM ENTERPRISES, INC., ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.  (Justice Johnson not sitting)


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Mr. Charles       |
|   |Bacarisse         |
|   |Ms. Margie        |
|   |Thompson          |